FOX, District Judge.
The court having carefully reviewed the reports of the register. and the evidence relating to the claim of Daniel S. Goodell. one of the committee, for his compensation for services rendered by him in that capacity, and the arguments of the counsel for said Goodell, doth now order, adjudge, and decree that the exceptions taken by said Goodell to the amount .allowed for his personal services in behalf of the firm creditors of Treat & Company by the said register in his report, be sustained; and doth further order and decree that instead of the sum so allowed, viz., nine hundred and eleven dollars, the said Goodell is entitled to receive for services rendered by him for the estate of Treat & Company, as one of the committee of creditors, the sum of thirteen hundred dollars; which amount it is ordered and decreed shall be paid by the trustees to said Goodell in full compensation for his personal services as aforesaid, and in addition to the amount allowed him for services to the individual estates of James and William Treat, and also for his expenses as charged in his account rendered, which two amounts he is also to receive from said trustees. In all other respects the findings and conclusions of the register, as set forth in his original report, are adopted and confirmed.